In an action, inter alia, to recover damages for breach of contract and for the imposition of a constructive trust, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (LaTorella, J.), dated December 22, 2000, as denied that branch of their motion which was for summary judgment on the cause of action to recover damages for breach of contract.
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of the branch of their motion which was for summary judgment on the breach of contract cause of action, the plaintiffs failed to demonstrate their prima facie entitlement to judgment as a matter of law (see CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). There is a question of fact, among others, as to whether the parties agreed that the defendant was obligated to repay the plaintiffs for sums allegedly expended on her behalf. Thus, that branch of the plaintiffs’ motion was properly denied (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851).
The plaintiffs’ remaining contentions are without merit. Prudenti, P.J., Florio, S. Miller, Friedmann and Adams, JJ., concur.